 



Exhibit 10.3
AMENDMENT ONE
EMPLOYMENT AGREEMENT
          THIS AMENDMENT ONE TO THE EMPLOYMENT AGREEMENT (“Amendment One”), is
entered into and effective as of January _, 2006 (the “Effective Date”), by and
between VALOR COMMUNICATIONS GROUP, INC., a Delaware corporation (the
“Company”), and Jerry E. Vaughn (the “Employee”).
W I T N E S S E T H:
     WHEREAS, the Company and the Employee entered into a Employment Agreement
dated October 1, 2005; and,
     WHEREAS, on December 8, 2005, the Company, Alltel Corporation and Alltel
Holding Corp. entered into an Agreement and Plan of Merger (“Transaction”); and,
          WHEREAS, the Company and the Employee desire to amend certain
provisions of the Employment Agreement in anticipation of the closing of the
Transaction.
     NOW, THEREFORE, for and in consideration of the premises hereof and the
mutual covenants contained herein, the Company and the Employee hereby covenant
and agree to amend the Employment Agreement as follows:
     1. Amend section 7(a) to delete the definition of “Good Reason” in its
entirety, and replace it with the following:
As used herein, the term “Good Reason” means (i) any material breach by the
Company or any of its affiliates of their obligations under the Employment
Agreement, (ii) any substantial diminution of the Participant’s scope of
responsibilities as an officer of the Company, as set forth in the Employment
Agreement and the Company’s Certificate of Incorporation and Bylaws, diminution
of title or reduction in compensation, in each case, which continues unremedied
for a period of fifteen (15) days after written notice thereof to the Company,
or (iii) upon demand by the Company that the Participant relocate from his
current principal office location to a location more than 50 miles from such
current principal office location.

 



--------------------------------------------------------------------------------



 



     2. All other terms and conditions of the Employment Agreement shall remain
in full force and effect.
          IN WITNESS WHEREOF, the Company and the Employee have duly executed
and delivered this Amendment One to the Employment Agreement as of the day and
year first above written.

              VALOR COMMUNICATIONS GROUP, INC.
 
       
 
  By:   /s/ John J. Mueller
 
            Name: John J. Mueller     Title: President and Chief Executive
Officer  
 
  /s/ Jerry E. Vaughn           Employee

 